RAPPAPORT, GLASS, LEVINE & ZULLO 5

RGIZ

PERSONAL INJURY LAW

 

Charles J. Rappaport

Michael G, Glass

Michael S. Levine

Matthew J. Zullo VIA ECF
Christopher M. Glass

Thomas P. Valet
Bian P. Murphy November 23, 2019

Michael R. G . .
aa The Honorable Katherine Polk Failla

United States District Court
Southern District of New York
40 Foley Square — Room 2103
New York, New York 10007

Re: — Jeffrey DePinto v. Northrup Grumman Systems Corp.
Civil Action No. 1:19-cv-00147-KPF

Dear Judge Polk Failla:

Pursuant to the Court’s directive, this letter is the parties’ joint letter regarding the status of
this action.

1 It is currently believed that the Civil Case Management Plan and Scheduling
Order dated March 22, 2019 has been complied with. All fact discovery has been
completed, including the exchange of discovery and the depositions of fact witnesses.
All expert discovery has also been completed. The defendant has not yet exchanged
Rule 26 responses with respect to its expert witnesses, but these responses should be
forthcoming shortly. The parties are waiving the depositions of each party’s expert
witnesses.

2. Although the plaintiff contemplated seeking permission to move for summary
judgment on the issue of liability against the defendant, counsel for the defendant has
advised that the defendant is conceding liability. Thus, such a motion is no longer
necessary.

3. Counsel for the plaintiff has recently given counsel for the defendant an initial
settlement demand of $2,000,000. There has been no offer as of yet. The parties

would like a settlement conference.

4, It is anticipated that this now damages-only trial will take no more than five
days. The case is to be tried before a jury.

Bi There are presently no issues that the parties would like to address at the
forthcoming pre-trial conference other than what has been requested above.

*Please send all correspondence to the Islandia office.

1355 Motor Parkway 570 Lexington Ave. 16th FI. info@RGLZLaw.com
Islandia, NY 11749 New York, NY 10022 www.RGLZLaw.com
T: 631.293.2300 T: 212.921.5200 T: 800.734.9445

F: 631.293.2918 F: 631.293.2918 F: 631.293.2918
Nov 23 19, 03:00p Deirdre Creighton

PAEAPORT, GLASS, LEVINE & ZULLO

 

PERSONAL INJURY LAW

Respectfully yours,

RAPAPORT, GLASS, LEVINE
& ZULLO, LLP
Attorneys for Plaintiff

eta LSE VANE
1355 Motor ee
Islandia, NY 11749
(631) 293-2300

631 724 1342 p.1

LAW OFFICES OF TROMELLO &
FISHMAN
Attorneys for Defendant

f

 

By: (ere, 7 44

~ KEVIN P, SLATTER
395 N. Service Road, Suite/410
P.O. Box 9038

Melville, NY 11747-9038
(631) 577-3400
